Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the RCE submission filed on 06/28/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 06/28/2022 have been entered.
The §112(b) rejection of claim 8 is withdrawn in response to applicant’s amendment resolving the antecedent basis deficiency in the claim.  The §101 and §103 rejections of claims 1, 3-12, 14-18, and 20-29 are withdrawn in response to applicant’s amendment.
Claims 1, 3-12, 14-18, and 20-29 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1, 3-12, 14-18, and 20-29 allowed, wherein claims 1 and 12 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to methods for managing messages of a batch in a supply chain process having a plurality of players.
The closest prior art of record, Chen et al. (US 2003/0236693), is directed to a method of implementing a collaborative business process, and teaches several limitations recited in independent claims 1/12, including:  receiving a message from a customer of the supply chain …, the message being sent from an enterprise messaging system of the customer to an enterprise messaging system of a supplier; binding the message from the customer according to one or more binding rules selected from a rule set; building a binding message set; retrieving/sending messages…based on the finding message set; and retrieving the messages (See Final Rejection mailed 03/09/2022 for prior art citations pertinent to the above-noted claim features).
However, Chen et al. and the other prior art references of record do not teach or render obvious the sequence of claim limitations wherein the message includes an intersection data element that is part of the message, the intersection data element being one of an order number, a sales order number, a delivery note number, a shipping number, a transaction number, a line number, a tracking number, or an invoice number; including the intersection data element that is part of the message, wherein the message, including the intersection data element, is a required data element of the binding rules; and wherein the binding message set includes all messages that are intersected together, as recited and arranged in combination with the other limitations in independent claims 1 and 12, respectively, thereby rendering independent claims 1/12 and their respective dependent claims as allowable over the prior art.
With respect to withdrawal of the §101 rejection earlier in prosecution, the §101 rejection has been withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the additional elements integrate the judicial exception into a practical application.  In particular, although when evaluated under Step 2A Prong One of the eligibility inquiry the claims have been determined to recite a judicial exception (abstract idea) falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting limitations covering commercial interactions such as business relations (communication between supply chain participants), when further evaluated under Step 2A Prong Two of the eligibility inquiry, the additional elements for employing a central server, enterprise messaging system of a supplier, enterprise messaging system of a customer to perform  corresponding functions for processing batch messages based on an intersection data element, binding the message, building a binding message set based thereon, and retrieving messages based on the bindings, as recited in independent claims 1/12, amount to an ordered combination of additional elements that perform a specific sequence of claimed functions that are rooted in computing technology and that impose meaningful limitation on the scope of the claim, thus integrating the abstract idea into a practical application by applying the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea itself, but to a practical application thereof.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the claims are not directed to the abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mamou et al. (US 2005/0240592): discloses real time data integration for supply chain management, including employing message protocol, rules, and bindings (at least paragraph 265-271).
Traversat et al. (US 2002/0143855): discloses features for allowing peers to exchange messages according to rules, protocols, and bindings (at least paragraphs 82-83, 144-153, and Fig. 5).
IBM tunes message broker for B2B. Gonsalves, Antone. PC Week: 16. Ziff Davis Enterprise. (Mar 20, 2000):  discloses a message broker for establishing message flow and business rules.
A study on building of a common gateway for secure exchange and transmission of electronic business message. Chiu, Ruey-Kei; Shiao-Ping, Yu; S.C. Lenny Koh. Benchmarking 14.3: 306-319. Emerald Group Publishing Limited. (2007): discloses techniques for managing message exchange between business partners.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
09/10/2022